Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant's election without traverse of Group I in the reply filed on 03/29/2022 is acknowledged.  
Status of the Application
	Claims 1, 3-24 and 36-49 are pending.  Claims 1, 3-24 and 36-41 are currently under examination.  Claims 42-49 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Information Disclosure Statement
	The submission of the Information Disclosure Statements on 12/22/2020, 08/13/2020 and 09/24/2019 is in compliance with 37 CFR 1.97.  The information disclosure statements have been considered by the examiner and signed copies have been placed in the file.

Claim Objections
Claims 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim.


35 U.S.C. 102(a)(1)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-6, 20-23 and 38-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gajewski et al. (US Application 20180038868) and evidenced by Paul, S., and A. Dey. "Wnt signaling and cancer development: therapeutic implication Minireview." Neoplasma 55.3 (2008): 165-76).
Gajewski et al. teach methods of treatment of cancer by inhibition of beta-catenin using a nucleic acid and an immunotherapeutic agent in [0004] …provided herein are methods for the treatment of cancer comprising administering a .beta.-catenin inhibitor or a Wnt/.beta.-catenin pathway inhibitor to a subject suffering from cancer.  In some embodiments, the subject suffers from a solid tumor cancer.  In some embodiments, the subject suffers from melanoma.  In some embodiments, the subject has one or more tumors exhibiting tumor-intrinsic-.beta.-catenin-signaling.  In some embodiments, methods further comprise a step of testing the subject, tumor, or a tumor cell for beta.-catenin-signaling.  In some embodiments, the subject has one or more tumors that exclude T-cell infiltration.  In some embodiments, the beta.-catenin inhibitor or a Wnt/.beta.-catenin pathway inhibitor is selected from a groups consisting of a small molecule, a peptide, a polypeptide, a nucleic acid, an antibody, and an antibody fragment.  In some embodiments, methods further comprise co-administration of an additional therapeutic agent.  In some embodiments, the additional therapeutic agent is a chemotherapeutic or an immunotherapeutic agent.  In some embodiments, the additional therapeutic agent comprises anti-CTLA-4 monoclonal antibodies and/or anti-PD-L1 or anti-PD-1 monoclonal antibodies.” See also claims 1-15.
	Gajewski et al. teach the inhibitor can be a RNAi (e.g. dsRNA) in [0036] As used herein, the term ".beta.-catenin inhibitor" refers to an agent (e.g., small molecule, peptide, antibody, antibody fragment, aptamer, nucleic acid, etc.) that prevents or reduced signal transduction by .beta.-catenin.  A beta.-catenin inhibitor may function by any suitable mechanism, including but not limited to reducing/inhibiting expression of .beta.-catenin (e.g., RNAi, antisense RNA, etc.), sequestering .beta.-catenin (e.g., antibody), preventing interaction of .beta.-catenin with other components of the cadherin protein complex, preventing interaction of .beta.-catenin with binding partners, 
activation, overexpression, or upregulation of the .beta.-catenin destruction complex, etc.”
	Gajewski et al. further teach in [0101] “Non-limiting examples of cancers that may be treated with the compositions and methods described herein include, but are not limited to: melanoma (e.g., metastatic malignant melanoma), renal cancer (e.g. clear cell carcinoma), prostate cancer (e.g. hormone refractory prostate adenocarcinoma), 
pancreatic cancer (e.g., adenocarcinoma), breast cancer, colon cancer, lung cancer (e.g. non-small cell lung cancer), esophageal cancer, squamous cell carcinoma of the head and neck, liver cancer, ovarian cancer, cervical cancer, thyroid cancer, glioblastoma, glioma, leukemia, lymphoma, and other neoplastic malignancies.  In some embodiments, the cancer is a solid tumor cancer.” 
The instant specification identifies melanoma as a non-Wnt activated cancer.  As evidenced by Paul et al., Wnt-activation is the cause of 90% of colorectal cancer (see page 166, column 1).  Thus Gajewski et al. teach targeted both Wnt and non-Wnt cancers.
	Gajewski et al. teach methods of analyzing tumor sample before treatment in
[0007] “In some embodiments, provided herein are methods comprising: (a) testing 
sample cells from a cell population to determine whether Wnt/.beta.-catenin 
signaling is active in said cell population; (b) administering an inhibitor of 
Wnt/.beta.-catenin signaling to said cell population if said sample cells test 
positive for Wnt/.beta.-catenin signaling.  In some embodiments, the testing is 
performed in vitro.  In some embodiments, the inhibitor of Wnt/.beta.-catenin 
signaling is a .beta.-catenin inhibitor or a Wnt/.beta.-catenin pathway inhibitor.  In some embodiments, methods further comprise administering an immunotherapeutic agent to said cell population.  In some embodiments, the immunotherapeutic agent is an antibody.  In some embodiments, the antibody is an anti-cancer or anti-tumor monoclonal antibody.  In some embodiments, the antibody is an anti-PD-L1 or anti-PD-1 monoclonal antibody and/or an anti-CTLA-4 monoclonal antibody.”
	Thus Gajewski et al. anticipates the instant claims.
 
 
Claims 1, 3-14, 17-19 and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown et al. (US PAT 8,815,825, cited on IDS from 08/13/2020) and evidenced by Paul, S., and A. Dey. "Wnt signaling and cancer development: therapeutic implication Minireview." Neoplasma 55.3 (2008): 165-76).
At column 2, Brown et al. disclose an invention that is “directed to compositions that contain double stranded RNA (‘dsRNA’), and methods for preparing them. The dsRNAs of the invention are capable of reducing the expression of a target CTNNB1 gene (encoding β-catenin) in a cell, either in vitro or in a mammalian subject. More particularly, the invention is directed to Dicer substrate siRNAs (‘DsiRNAs’) with structures and modification patterns which act as effective and highly potent β-catenin inhibitory agents”.  
At column 5, Brown et al. disclose that “[i]n another embodiment, the invention provides a method for treating or preventing a β-catenin-associated disease or disorder in a subject by administering a dsRNA and/or dsRNA-containing composition of the invention and a pharmaceutically acceptable carrier to a subject in an amount sufficient to treat or prevent a β-catenin-associated disease or disorder in the subject. In a related embodiment, the β-catenin-associated disease or disorder is colorectal or hepatocellular cancer. Optionally, the β-catenin-associated disease or disorder is melanoma.”  Brown further teach at column 5, the dsRNA is the first or second strand is between 25-34 nucleotides in length with a 1-5 nucleotide overhang, which meets the limitations of claims 7 and 8. Colum 23 each the dsRNA can have a tetraloop and can be 21 nucleotides in length with 2bp overhangs.
At column 849, Brown et al. disclose that “[gemcitabine] and cyclophosphamide are non-limiting examples of chemotherapeutic agents that can be combined with or used in conjunction with the nucleic acid molecules (e.g. DsiRNA molecules) of the instant invention. Those skilled in the art will recognize that other drugs such as anti-cancer compounds and therapies can be similarly be readily combined with the nucleic acid molecules of the instant invention (e.g. DsiRNA molecules) and are hence within the scope of the instant invention. Such compounds and therapies are well known in the art… and include, without limitations,… monoclonal antibodies Herceptin…” As such Brown et al. disclose a method for treating cancer comprising administering a β-catenin inhibitor to a subject suffering from cancer, wherein the subject suffers from melanoma, which is a cancer that forms solid tumors, wherein the β-catenin inhibitor is a nucleic acid, further comprising the co-administration of an additional therapeutic agent, wherein the additional therapeutic agent is a chemotherapeutic agents, such as gemcitabine or cyclophosphamide, or an immunotherapeutic agent, such as a monoclonal antibody. Brown et al. teach pharmaceutical compositions for delivery such as lipid carriers.
The instant specification identifies melanoma as a non-Wnt activated cancer.  As evidenced by Paul et al., Wnt-activation is the cause of 90% of colorectal cancer (see page 166, column 1).  Thus Brown et al. teach targeted both Wnt and non-Wnt cancers.

35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-14, 17-24 and 37-41 are rejected under 35 U.S.C. 103 as being unpatentable over Gajewski et al. (US Application 20180038864),  Brown et al. (US PAT 8,815,825, issue date: 08/26/2014, in IDS from 10/29/2018), Gollob et al. (US 20130345286) and evidenced by Paul, S., and A. Dey. "Wnt signaling and cancer development: therapeutic implication Minireview." Neoplasma 55.3 (2008): 165-76).
Gajewski et al. teach methods of treatment of cancer by inhibition of beta-catenin using a nucleic acid and an immunotherapeutic agent in [0004] …provided herein are methods for the treatment of cancer comprising administering a .beta.-catenin inhibitor or a Wnt/.beta.-catenin pathway inhibitor to a subject suffering from cancer.  In some embodiments, the subject suffers from a solid tumor cancer.  In some embodiments, the subject suffers from melanoma.  In some embodiments, the subject has one or more tumors exhibiting tumor-intrinsic-.beta.-catenin-signaling.  In some embodiments, methods further comprise a step of testing the subject, tumor, or a tumor cell for beta.-catenin-signaling.  In some embodiments, the subject has one or more tumors that exclude T-cell infiltration.  In some embodiments, the beta.-catenin inhibitor or a Wnt/.beta.-catenin pathway inhibitor is selected from a groups consisting of a small molecule, a peptide, a polypeptide, a nucleic acid, an antibody, and an antibody fragment.  In some embodiments, methods further comprise co-administration of an additional therapeutic agent.  In some embodiments, the additional therapeutic agent is a chemotherapeutic or an immunotherapeutic agent.  In some embodiments, the additional therapeutic agent comprises anti-CTLA-4 monoclonal antibodies and/or anti-PD-L1 or anti-PD-1 monoclonal antibodies.” 
	Gajewski et al. teach the inhibitor can be a RNAi (e.g. dsRNA) in [0036] As used herein, the term ".beta.-catenin inhibitor" refers to an agent (e.g., small molecule, peptide, antibody, antibody fragment, aptamer, nucleic acid, etc.) that prevents or reduced signal transduction by .beta.-catenin.  A beta.-catenin inhibitor may function by any suitable mechanism, including but not limited to reducing/inhibiting expression of .beta.-catenin (e.g., RNAi, antisense RNA, etc.), sequestering .beta.-catenin (e.g., antibody), preventing interaction of .beta.-catenin with other components of the cadherin protein complex, preventing interaction of .beta.-catenin with binding partners, 
activation, overexpression, or upregulation of the .beta.-catenin destruction complex, etc.”
	Gajewski et al. further teach in [0101] “Non-limiting examples of cancers that may be treated with the compositions and methods described herein include, but are not limited to: melanoma (e.g., metastatic malignant melanoma), renal cancer (e.g. clear cell carcinoma), prostate cancer (e.g. hormone refractory prostate adenocarcinoma), 
pancreatic cancer (e.g., adenocarcinoma), breast cancer, colon cancer, lung cancer (e.g. non-small cell lung cancer), esophageal cancer, squamous cell carcinoma of the head and neck, liver cancer, ovarian cancer, cervical cancer, thyroid cancer, glioblastoma, glioma, leukemia, lymphoma, and other neoplastic malignancies.  In some embodiments, the cancer is a solid tumor cancer.” 
The instant specification identifies melanoma as a non-Wnt activated cancer.  As evidenced by Paul et al., Wnt-activation is the cause of 90% of colorectal cancer (see page 166, column 1).  Thus Gajewski et al. teach targeted both Wnt and non-Wnt cancers.
	Gajewski et al. teach methods of analyzing tumor sample before treatment in
[0007] “In some embodiments, provided herein are methods comprising: (a) testing 
sample cells from a cell population to determine whether Wnt/.beta.-catenin 
signaling is active in said cell population; (b) administering an inhibitor of 
Wnt/.beta.-catenin signaling to said cell population if said sample cells test 
positive for Wnt/.beta.-catenin signaling.  In some embodiments, the testing is 
performed in vitro.  In some embodiments, the inhibitor of Wnt/.beta.-catenin 
signaling is a .beta.-catenin inhibitor or a Wnt/.beta.-catenin pathway inhibitor.  In some embodiments, methods further comprise administering an immunotherapeutic agent to said cell population.  In some embodiments, the immunotherapeutic agent is an antibody.  In some embodiments, the antibody is an anti-cancer or anti-tumor monoclonal antibody.  In some embodiments, the antibody is an anti-PD-L1 or anti-PD-1 monoclonal antibody and/or an anti-CTLA-4 monoclonal antibody.”
anti-CTLA-4 monoclonal antibody.”
	Gajewski et al. do not teach using a RNAi inhibitor with specific sense and antisense strand lengths and do not teach lipid nanoparticles.
At column 5, Brown et al. disclose that “[i]n another embodiment, the invention provides a method for treating or preventing a β-catenin-associated disease or disorder in a subject by administering a dsRNA and/or dsRNA-containing composition of the invention and a pharmaceutically acceptable carrier to a subject in an amount sufficient to treat or prevent a β-catenin-associated disease or disorder in the subject. In a related embodiment, the β-catenin-associated disease or disorder is colorectal or hepatocellular cancer. Optionally, the β-catenin-associated disease or disorder is melanoma.”  Brown further teach at column 5, the dsRNA is the first or second strand is between 25-34 nucleotides in length with a 1-5 nucleotide overhang, which meets the limitations of claims 7 and 8. Colum 23 each the dsRNA can have a tetraloop and can be 21 nucleotides in length with 2bp overhangs.
Gollob et al. teach it is well known in the art to use lipid nanoparticles, comprising a cationic lipid and a pegylated lipid, as carriers for delivery of nucleic acids such as siRNA to cancer cells (0015).
It would have been obvious to one of skill in the art to make an siRNA with the specific sizes as taught by Brown to use in the methods of Gajewski et al. It would have further been obvious to use well known lipid nanoparticles for delivery for siRNA to cancer cells. One of skill in the art would have been motivated to make said siRNA and would have been capable of doing so as Brown et al. teach such a RNAi agent that treats cancer as claimed. 
One of ordinary skill in the art would have been motivated with a reasonable expectation of success at the effective filing date of the invention to combine the teachings of Gajewski et al. and Brown et al. to develop a method for treating cancer comprising administering a β-catenin inhibitor to a subject suffering from cancer, wherein the subject suffers from breast cancer, wherein the β-catenin inhibitor is a siRNA with the specific sizes known to inhibit target gene expression and further motivated to treat cancer using co-administration of an immunotherapeutic agent as taught by Gajewski et al.
Therefore the invention as a whole was prima facie obvious to one of ordinary skill in the art at the effective filing date of the invention, as evidenced by the references.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY CHONG at (571)272-3111.  The examiner can normally be reached Monday thru Friday between M-F 8:00am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful please contact the SPE for 1635 Ram Shukla at 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. For more information about the PAIR system, see http://pair-direct.uspto.gov.
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

								
										




/Kimberly Chong/								
Primary Examiner 							
Art Unit 1635